UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6690


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RICHARD DONNELL RUDISILL, a/k/a Ricky,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:01-cr-00048-MR-WCM-7)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Richard Donnell Rudisill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Donnell Rudisill appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(1)(B) motion for a sentence reduction pursuant to section 404(b) of the

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. “We review the scope

of a district court’s sentencing authority under the First Step Act de novo.” United States

v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020). When a sentence reduction is permitted,

we review for abuse of discretion the district court’s decision to grant or deny the motion.

See United States v. Wirsing, 943 F.3d 175, 180 (4th Cir. 2019). After determining that a

sentence reduction is both permitted and warranted, the district court must recalculate the

defendant’s Guidelines range before imposing a new sentence. Chambers, 956 F.3d at 672.

The court must also provide a reasonable explanation of its decision to grant or deny relief,

and consider evidence of post-sentencing conduct in reaching that decision. United States

v. McDonald, 986 F.3d 402, 412 (4th Cir. 2021).

       We have reviewed the record and the district court’s decision and we find no

reversible error. Accordingly, we affirm the district court’ judgment. United States v.

Rudisill, No. 1:01-cr-00048-MR-WCM-1 (W.D.N.C. Apr. 19, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2